Name: Commission Regulation (EEC) No 629/81 of 10 March 1981 establishing the standard average values for customs purposes of citrus fruits and apples and pears
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 3 . 81 Official Journal of the European Communities No L 67/9 COMMISSION REGULATION (EEC) No 629/81 of 10 March 1981 establishing the standard average values for customs purposes of citrus fruits and apples and pears 1570/70 and (EEC) No 1641 /75 to the elements communicated to the Commission in accordance with Article 4 ( 1 ) of Regulation (EEC) No 1570/70 and Article 4 ( 1 ) of Regulation (EEC) No 1641 /75 that the standard average values should be fixed as shown in the Annex to this Regulation , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1570/70 of 3 August 1970 establishing a system of standard average values for citrus fruits ('), as last amended by Regulation (EEC) No 223/78 (2 ), and in particular Article 2 thereof, Having regard to Commission Regulation (EEC) No 1641 /75 of 27 June 1975 establishing a system of standard average values for the determination of the value for customs purposes of apples and pears (3 ), as amended by Regulation (EEC) No 224/78 (4), and in particular Article 2 thereof, Whereas it follows from the application of the notes and criteria laid down by Regulations (EEC) No The standard average values provided for in Article 2 ( 1 ) of Regulation (EEC) No 1570/70 and in Article 2 ( 1 ) of Regulation (EEC) No 1641 /75 shall be as shown in the tables in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 13 March 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 March 1981 . For the Commission Karl-Heinz NARJES Member of the Commission ( ] ) OJ No L 171 , 4. 8 . 1970, p . 10 . ( 2 ) OJ No L 32, 3 . 2 . 1978 , p . 7 . (3 ) OJ No L 165, 28 . 6 . 1975 , p . 45 . (4 ) OJ No L 32, 3 . 2 . 1978 , p . 10 . No L 67/ 10 Official Journal of the European Communities 12. 3 . 81 ANNEX Table I : Citrus fruits Amount of standard average values/ 100 kg gross Code Description Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 1 . Lemons : 1.1  Spain 1 794 342-62 109-27 257-32 29-90 52 726 120-76 23-33 1.2 (deleted) 1.3  Countries in southern Africa 1.4  Other African countries and countries on the Mediterranean 1 645 314-07 10016 235-88 27-40 48 333 110-70 21-39 1.5  USA 1 973 376-68 120-13 282-90 32-87 57 968 132-77 25-65 1.6  Other countries 2 . Sweet oranges : 2.1  Countries on the Mediterranean : 2.1.1  Navels (with the exception of Navel sanguines), Navelines , Navelates , Salus ­ - tianas , Vernas , Valencia lates , Maltese blondes, Shamoutis , Ovalis , Trovita , Hamlins 1 343 256-49 81-80 192-63 22-38 39 472 90-40 17-46 2.1.2  Sanguines and semi-sanguines , including Navel sanguines and Maltese sanguines . . 1 704 325-36 103-76 244-35 28-39 50 070 114-68 22-15 2.1.3  Other 571 109-09 34-79 8 1 - 93 9-52 16 788 38-45 7-43 2.2  Countries in southern Africa 2.3  USA 2.4  Brazil 2.5  Other countries 1 293 246-95 78-76 185-47 21-55 38 005 87-04 16-81 3 . Grapefruit and pomelos : 3.1 (deleted) 3.2  Cyprus , Egypt , Gaza , Israel , Turkey 1 205 230-18 73-41 172-88 20-08 35 424 81-13 15-67 3.3  Countries in southern Africa 3.4  USA 2 136 407-76 130-04 306-24 35-58 62 751 143-72 27-77 3.5  Other American countries 1 027 1 96-20 62-57 147-35 17-12 30 1 93 69-15 13-36 3.6  Other countries 909 173-60 55-36 130-38 15-15 26 717 6119 11-82 4 . Clementines 2 627 501-65 159-98 376-76 43-78 77 200 176-82 34-16 5 . Mandarines , including Wilkins 2016 384-94 122-76 289-10 33-59 59 239 135-68 26-21 6 . Monreales and satsumas 1 783 340-47 108-58 255-70 29-71 52 396 120-00 23-18 7. Tangerines , tangelos , tangors and other citrus fruits falling within subheading 08.02 B of the Common Customs Tariff , not elsewhere speci ­ fied or included 2 897 553-06 176-38 415-37 48-26 85 112 194-94 37-66 12 . 3 . 81 Official Journal of the European Communities No L 67/ 11 Table II : Apples and pears Code Description Amount of standard average values/ 1 00 kg gross Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 8 . Apples : 8.1  Countries of the southern hemisphere .... 8.2  European third countries 1 160 221-48 70-63 166-34 19-32 34 084 78-06 15-08 8.3  Countries of the northern hemisphere other than European countries 2 231 42601 135-86 319-95 37-17 65 560 150-16 29-01 9 . Pears : 9.1  Countries of the southern hemisphere .... 2 378 45412 144-83 341-06 39-63 69 885 160-06 30-92 9.2  European third countries  9.3  Countries of the northern hemisphere other than European countries 1 954 373-15 119-00 280-25 32-56 57 425 131-52 25-41